Name: 98/142/EC: Council Decision of 26 January 1998 concerning the conclusion of an Agreement on international humane trapping standards between the European Community, Canada and the Russian Federation and of an Agreed Minute between Canada and the European Community concerning the signing of the said Agreement
 Type: Decision
 Subject Matter: environmental policy;  political geography;  America;  European construction;  natural environment
 Date Published: 1998-02-14

 14.2.1998 EN Official Journal of the European Communities L 42/40 COUNCIL DECISION of 26 January 1998 concerning the conclusion of an Agreement on international humane trapping standards between the European Community, Canada and the Russian Federation and of an Agreed Minute between Canada and the European Community concerning the signing of the said Agreement (98/142/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 100a in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the Council's Decision of June 1996 laying down negotiating Directives and authorising the Commission to negotiate an agreement on humane trapping standards with Canada, the Russian Federation, the United States of America and any other country interested, Whereas Regulation (EEC) No 3254/91 of 4 November 1991 prohibiting the use of leghold traps in the Community and the introduction into the Community of pelts and manufactured goods of certain wild animal species originating in countries which catch them by means of leghold traps or trapping methods which do not meet international humane trapping standards (3), and in particular the second indent of Article 3(1) thereof, refers to internationally agreed humane trapping standards with which trapping methods used by third countries that have not prohibited leghold traps must conform in order for them to be able to export pelts and products manufactured from certain species to the Community, Whereas no international humane trapping standard had been established on 1 January 1996; whereas this situation meant that third countries had no way of guaranteeing that the methods used on their territory for trapping the species listed in Annex I to Regulation (EEC) No 3254/91 complied with internationally agreed humane trapping standards; Having regard to the proposal for a Regulation amending Regulation (EEC) No 3254/91 forwarded to the Council on 12 January 1996; Whereas the Agreement attached to this Decision is consistent with the negotiating Directives referred to above; whereas it therefore satisfies the concept of internationally agreed humane trapping standards referred to in the second indent of Article 3(1) of Regulation (EEC) No 3254/91; Whereas the Agreement's main purpose is to lay down harmonised technical standards offering a sufficient level of protection to the welfare of trapped animals and governing both the production and use of traps, and to facilitate trade between the Parties in traps, pelts and products manufactured from species covered by the Agreement; Whereas implementation of the Agreement requires a timetable to be established for testing and certifying the conformity of traps with the standards laid down by the Agreement and for the replacement of uncertified traps; Whereas, pending the entry into force of the Agreement between the three Parties, it is necessary that the Agreement be applied as soon as possible between Canada and the European Community; Whereas the Agreement on international humane trapping standards between the European Community, Canada and the Russian Federation and the Agreed Minute between Canada and the European Community concerning the signing of the Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on international humane trapping standards between the European Community, Canada and the Russian Federation and the Agreed Minute between Canada and the European Community concerning the signing of the Agreement are hereby approved. The texts of the Agreement and of the Agreed Minute are attached to this Decision along with the declarations to be lodged when the Agreement is signed. Article 2 The President of the Council shall deposit the instrument of conclusion provided for in Article 17(2) of the Agreement. Done at Brussels, 26 January 1998. For the Council The President R. COOK (1) OJ C 207, 8. 7. 1997, p. 14. (2) OJ C 14, 19. 1. 1998. (3) OJ L 308, 9. 11. 1991, p. 1.